Case 2:19-cv-00616-PA-E Document 140 Filed 06/02/21 Page 1 of 2 Page ID #:1844


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   LANARD TOYS LIMITED,                           No. CV 19-616 PA (Ex)
12                 Plaintiff,                       AMENDED JUDGMENT
13          v.
14   DIMPLE CHILD LLC,
15                 Defendant.
16
17          In accordance with the Court’s April 8, 2020 Minute Order granting the Motion for
18   Clarification filed by plaintiff Lanard Toys Limited (“Plaintiff”), and pursuant to Federal
19   Rule of Civil Procedure 58, and following: (1) the return of the Jury’s verdict on February
20   20, 2020, which awarded Plaintiff $25,885.00 in damages; (2) the Court’s May 4, 2020
21   Minute Order awarding Plaintiff attorneys’ fees of $48,074.20 and costs of $2,229.51; (3)
22   the Ninth Circuit’s March 10, 2021 award of costs on appeal in the amount of $110.40; and
23   (4) this Court’s April 21, 2021 Minute Order awarding $21,189.00 in attorneys’ fees for
24   work done on appeal, it is hereby ORDERED, ADJUDGED, AND DECREED that:
25          1.     The Court enters Judgment in favor of Plaintiff and against defendant Dimple
26   Child LLC (“Defendant”) in the amount of $97,487.11; and

27
28
                                                   -1-
Case 2:19-cv-00616-PA-E Document 140 Filed 06/02/21 Page 2 of 2 Page ID #:1845


 1         2.     Plaintiff is entitled to interest on the amount of the Judgment at the statutory
 2   rate pursuant to 28 U.S.C. § 1961(a).
 3
 4   DATED: June 2, 2021                                _________________________________
                                                                   Percy Anderson
 5                                                        UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
